935 A.2d 152 (2007)
284 Conn. 933
STATE of Connecticut
v.
Charlie D. SANTIAGO.
Supreme Court of Connecticut.
Decided November 6, 2007.
Lauren Weisfeld, senior assistant public defender, in support of the petition.
Nancy L. Chupak, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 100 Conn.App. 236, 917 A.2d 1051 (2007), is hereby ordered that no action is necessary on the petition.
ROGERS, C.J., did not participate in the consideration or decision of this petition.